United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3573
                         ___________________________

                          Christopher Ivey; Eugene Banks

                        lllllllllllllllllllllPlaintiffs - Appellants

                                            v.

                                    Nancy Johnston

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: April 23, 2019
                                Filed: May 9, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Minnesota civil detainees Christopher Ivey and
Eugene Banks--who have had their civil rights restored and vote in federal, state, and
local elections--challenged a Minnesota Sex Offender Program policy restricting
access to the internet and certain television channels, including PBS and C-SPAN.
They alleged that the policy violated their rights under the First Amendment and the
Minnesota State Constitution, including their right to be well-informed voters. In July
2018, they moved for a preliminary injunction to lift the media access restrictions in
order to inform themselves about the candidates and issues involved in the November
2018 general election. They characterized the requested relief as “temporary” and
“narrow [in] scope. The district court1 denied the motion, and Ivey and Banks have
filed this interlocutory appeal. Without commenting on the merits of their claim, we
conclude that the appeal is moot, as the November 2018 election has passed. See
Forbes v. Ark. Educ. Television Commc’n Network Found., 982 F.2d 289 (8th Cir.
1992) (per curiam) (dismissing as moot appeal involving only question of preliminary
injunction when meaningful preliminary injunctive relief was no longer possible); cf.
Stone v. Bd. of Election Comm’rs for City of Chicago, 643 F.3d 543, 544 (7th Cir.
2011) (appeal from denial of preliminary injunction challenging signature requirement
for mayoral candidates was moot because plaintiffs only requested relief for 2011
election, which had passed; issue did not evade review because plaintiffs could still
pursue underlying suit challenging the requirement for future elections).

      Accordingly, we dismiss this appeal as moot. We express no opinion on the
merits of appellants’ underlying First Amendment claim.
                       ______________________________




      1
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable David T.
Schultz, United States Magistrate Judge for the District of Minnesota.

                                         -2-